Citation Nr: 1734948	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-01 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to an initial rating in excess of 50 percent for anxiety disorder prior to February 9, 2013.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, agent



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 38 U.S.C.A. § 7107 (a)(2) (West 2014).

The Veteran served on active duty in the United States Navy from August 1962 to January 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case came to the Board from the Los Angeles, RO, where the Travel Board hearing was held in March 2017.  A transcript is on file.

In view of the action taken below, any inferred claim for a total rating is rendered moot.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.


FINDINGS OF FACT

1. In March 2004, November 2007, March 2008, and January 2009 rating decisions, the RO denied claims of service connection for PTSD. The Veteran did not perfect an appeal within the applicable time period nor was new and material evidence received within one year of the issuance of those decision.
2.  Since the most recent January 2009 rating decision, additional evidence has been received which relates to unestablished facts necessary to substantiate the previously denied claim of service connection for PTSD.

3.  Review of the record reveals that the Veteran has a diagnosis of PTSD that is as likely as not etiologically related to service.  

4.  Throughout the entire period on appeal, the Veteran's psychiatric disorders manifested as total occupational and social impairment. 


CONCLUSIONS OF LAW

1. The March 2004, November 2007, March 2008, and January 2009 rating decisions which denied service connection for PTSD are final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (2016). 

2. New and material evidence has been received to warrant reopening the previously denied claim of service connection for PTSD. 38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for PTSD are approximated. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

4.  The criteria for an initial rating for 100 percent for acquired psychiatric disorders for the appeal period are approximated. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As the Veteran's claims are being granted, any error related to the VCAA is moot. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and material claim

The RO denied the Veteran's claim of service connection for PTSD in March 2004, November 2007, March 2008, and January 2009 rating decisions, finding that the Veteran did not have a diagnosis of PTSD due to a verified in-service stressor.  The Veteran was provided notice of these decisions and his appellate rights but did not perfect an appeal of the decision or submit new and material evidence within one year of the decision. Therefore, the decisions are final. See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).

The evidence received since the January 2009 rating decision includes evidence that is both new and material to the claim. See 38 C.F.R. § 3.156 (2016). Specifically, the Veteran submitted a letter dated in March 2010 from his psychiatrist opining that the Veteran had a diagnosis of PTSD due to service.  This new evidence addresses the reason for the previous denials; that is, a diagnosis with a nexus to service. The credibility of this evidence is presumed for purposes of reopening the claims. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). Accordingly, the claim is reopened and will be considered on the merits.

Law and analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

To establish entitlement to service connection for PTSD there must be medical evidence diagnosing PTSD; a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304 (f). A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125 (a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, (DSM-V). See 79 Fed. Reg. 45099 (August 4, 2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (b).

The Board concludes, resolving reasonable doubt in the Veteran's favor, that the criteria for service connection for PTSD have been met. 

The first element, a current disability, is in part established by multiple VA and private treatment records showing the Veteran had been diagnosed and treated for PTSD.  Even though the November 2010 VA examiner concluded that the Veteran did not have a conclusive diagnosis of PTSD, the Board finds that the treatment records and private opinions support a PTSD diagnosis and resolve the doubt in favor of the Veteran. 

Reviewing the evidence of record, the Board finds that the second element of service connection-in-service stressors or events-has been met. 

Service treatment records show the Veteran was treated for a depressive reaction and was recommended for an administrative discharge. 

Post service, the Veteran filed multiple statements in which he described his stressors as "being shocked and horrified by all the blood and guts [he] saw while on duty at the USNH for 2 whole years back in 1963 and 1964 whether it was on the wards, the basement morgue day or night and the ER duty watches. All those Marines and some sailors were young like [him], suffering missing limbs, brain damage and death from Vietnam battles."  The Veteran further stated that he "was also shocked and sickened by how quick they threw up blood and died."  The Veteran was also "angered by the bad behavior and calloused jokes some of the other corpsman did to the young corpses when officers weren't watching in the quiet rooms and the morgue."

The record contains treatment records and opinions from the Veteran's treating psychiatrist and psychologists, in which he is diagnosed with PTSD as a result of his service.  In letters dated in January 2005 and April 2005, the Veteran's VA psychologist, L.M., Ph.D., opined that the Veteran meets the criteria for a diagnosis of PTSD.  She noted that he began experiencing psychiatric symptoms in service due to exposure to the injured and wounded personnel and dead bodies as a medical corpsman.  Specifically, Dr. M. stated that the Veteran's in-service symptoms, including severe stomach pain, anxiety, fearfulness, irritability, and insomnia are "quite consistent with a diagnosis of PTSD."

In a September 2007 letter, the Veteran's treating VA psychiatrist, K.S. M.D., opined that the Veteran had PTSD as a result of stressors during service.  Specifically, Dr. S. noted that the Veteran's duties included received dead and injured soldiers, including many who died in front of him.  The Veteran was also involved in "packing bodies in body bags for shipment home." As a result, the Veteran had nightmares and intrusive memories related to these events.  Additionally, the Veteran was often depressed, anxious, agitated, panicky, and unable to interact with others.  Dr. S. noted that the Veteran was so distressed with these symptoms during service that he was unable to complete his duties.  Although the in-service psychiatric consultation indicated that the Veteran's symptoms were related to his divorce, Dr. S. opined that the current evaluation indicates that the Veteran was suffering from symptoms of PTSD at that time, which was not then recognized as a disorder.  

Additionally, in a March 2010 letter, Dr. S. reaffirmed his September 2007 opinion and opined that the Veteran developed severe symptoms of PTSD due to trauma experience as a Navy Corpsman in service.   

Even though no official military records confirm the above in-service incidents, there is no evidence of record that contradicts them.  The Veteran is competent to report his experiences and the Board finds them consistent with his in-service duties. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

Finally, service connection has already been established for acquired psychiatric pathology, which cannot be dissociated from this claim.  The rating assigned would consider all symptoms, regardless of the name assigned to the psychiatric disorder.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence establishes that the Veteran's in-service events occurred for the purpose of service connection claim. 

Finally, the nexus requirement for entitlement of service connection is met because, as stated above, the Veteran's VA psychologist and psychiatrist identified a connection between the Veteran's in-service experiences, his in-service symptoms, and his current PTSD diagnosis. 

In conclusion, considering the Veteran's claims file in its entirety and resolving reasonable doubt in his favor, the Board finds that service connection for PTSD is warranted. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).




Increased rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 (2016). The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2016).

The Veteran is presently granted service connection for PTSD.  Both the Veteran's PTSD and anxiety are rated will be rated together pursuant to the provisions of 38 C.F.R. § 4.130 and the criteria of the General Rating Formula for Mental Disorders that provide for the following: 

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434 (2016).

A 70 percent rating is awarded for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name. Id.

In assessing the degree of psychiatric disability, the Global Assessment of Functioning (GAF) score is for application and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267. A GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school). A score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A global assessment of functioning score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving the issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).

In a March 2010 letter, the Veteran's psychiatrist, Dr. S., diagnosed the Veteran with PTSD and assigned a GAF score of 35.  He opined that the Veteran's psychiatric disorder causes him to be totally and permanently disabled and unable to maintain gainful employment.  He noted that the Veteran was divorced, distant from his family, has minimal social contacts, was irritable, hypervigilant, and unable to interact appropriately with others.  

The Veteran underwent a VA examination in November 2010.  The examiner noted that the Veteran reported resigning from work in 1990 to care for his infant daughter and that he was vague about why he had not returned to work since that time.  The Veteran's psychiatric symptoms were anxiety, tension, irritability, quick temper, jumpiness and easy startle reflex, hyper alertness, recurrent and intrusive thoughts, flashbacks, insomnia, panic attacks, agoraphobia, depression with occasional crying episodes, feelings that life is not worth living, impairment of memory and concentration, and isolation from family and friends.  The examiner noted that the Veteran handled his own activities of daily living.  

A mental status examination showed the Veteran was casually dressed and was appropriately groomed.  He was polite and cooperative.  The Veteran exhibited a serious and depressed mood.  He did not show any panic attacks, obsessive rituals, or psychomotor retardation.  Eye contact, speech, and focus were appropriate.  The Veteran's thought content was somewhat anxious and depressive and there was no thought disorder.  He was unable to do serial 7 subtractions and forgot a word when trying to remember three out of three.  The Veteran was well focused in the examination and attempted to answer the questions promptly and appropriately.  The Veteran denied psychotic symptoms or thoughts of harming himself and others.  He was fully oriented and his judgment and insight were intact.  

The examiner diagnosed anxiety disorder, depressive disorder, panic disorder with agoraphobia, and polysubstance abuse in remission.  The Veteran's GAF score was 55 for moderately serious mental symptoms and moderately severe impairment in social and occupational functioning.  

The examiner disagreed with the conclusions in Dr. S's 2010 letter.  Specifically, he stated that Dr. S. "has over rated his degree of impairment, with the GAF of 35 corresponding to a level inconsistent with independent living in the community and usually associated with residents of specialized mental health housing."  He noted that a September 2008 treatment record showed a GAF score of 65, which was closer to his estimate.  

The Veteran submitted a psychiatric/psychological impairment questionnaire from Dr. S., dated in March 2012.  Dr. S. noted that he had been treating the Veteran since August 2007 and the Veteran had diagnoses of PTSD and panic disorder.  His GAF scores ranged from 35 to 45.  The Veteran's psychiatric disorders caused the following symptoms: deficiencies in family relations, persistent irrational fears, deficiencies in work or school, intermittent inability to perform activities of daily living, deficiencies in mood, difficulty adapting to stressful circumstances, intrusive recollections of a traumatic experience, unprovoked hostility and irritability, inability to establish and maintain effective relationships, depression affecting the ability to function independently, appropriately, and effectively, neglect of personal appearance and hygiene, and panic attacks.

The Veteran was noted to be markedly limited in the ability to remember locations and work-like procedures, to maintain attention and concentration for extended periods, to perform activities within a schedule, maintain regular attendance and be punctual, to sustain ordinary routine without supervision, to complete a normal workweek without interruptions from psychologically based symptoms and to perform at a consistent pace, to interact appropriately with the general public, to get along with co-workers or peers, to set realistic goals or plan independently, and to maintain socially appropriate behavior and adhere to basic standards of neatness and cleanliness.  Dr. S. opined that the Veteran is unable to tolerate the stress of the workplace and unable to maintain a normal work routine.  

At the March 2017 Board hearing, the Veteran testified that from March 2010 through February 2013, his psychiatric disorders caused symptoms of isolation, short-temper, anger, panic attacks, and sadness.  He avoided making or having friends.  He did not maintain his hygiene and often did not shower or change his clothes for many days.  His anger caused him to engage in verbal altercations regularly and physical altercations occasionally.  He described frequent panic attacks with crying spells.  The Veteran also reported problems with concentration and attention and sleep disturbance.  He denied contact with friends and family members. The Veteran has been unemployed since 1990.  He stated that his psychiatric disorder has precluded employment during the entire period on appeal.  

With resolution of reasonable doubt in his favor, the Veteran's psychiatric disorders have manifested as total social and occupation impairment for the entire period on appeal. Specifically, he has been unable to maintain employment at any point throughout the appeals period and had repeatedly stated that he is socially isolated from family and friends.  Mental status examinations have shown depression, impairment of concentration, inability to maintain relationships with others, neglect of personal hygiene, and memory loss.  His mental health treatment providers have found his symptoms to be severe or serious. Lastly, the Veteran has been assigned GAF scores ranging between 35 and 55, which indicate serious symptoms or moderately serious impairment in social or occupational functioning.  

Therefore, with resolution of the doubt, the Board finds that this level of severity is equivalent to total occupational and social impairment. This 100 percent evaluation is a full grant of the benefits on appeal. As such, any consideration of higher ratings is not relevant.

The Board notes that the evidence does not reflect that the Veteran experiences all of the symptoms contemplated by the 100 percent rating; however, the symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board has considered whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  The Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").  As the Veteran's treatment records show consistent symptoms precluding employment and social isolation from his family and friends for many years, the Board has determined that the Veteran's psychiatric disorders manifest as total occupational and social impairment.  

Therefore, after carefully reviewing the evidence of record and resolving the benefit of the doubts in favor of the Veteran, the Board finds that the criteria for the 100 percent evaluation for PTSD and depression have been met for the entire period on appeal.   38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434 (2016); 38 U.S.C.A. § 5107 (West 2014) ; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 



	(CONTINUED ON NEXT PAGE)


ORDER

As new and material evidence sufficient to reopen a claim of service connection for PTSD has been received, the petition to reopen is granted.

Service connection for PTSD is granted.  

An initial rating of 100 percent for the Veteran's acquired psychiatric disorders is granted throughout the entire period on appeal, subject to the law and regulations governing the award of monetary benefits..


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


